Government contract; refusal to grant transfer of vessel to foreign registry. Plaintiff not entitled to recover. Opinion 129 C. Cls. 103.'
Plaintiff’s petition for writ of certiorari granted January 31,1955, 348 U. S. 926.
*813A stipulation was filed by the parties September 21, 1955, in which it was stated that the Attorney General had authorized a payment of $56,000 to plaintiff in full settlement of all claims set forth in the petition, which settlement the plaintiff had accepted; and said settlement having been approved by the Court of Claims, the petition for writ of certiorari was dismissed.
Upon receipt of an order of the Supreme Court dismissing the writ of certiorari, the following order was entered:
Now, THEREFORE, it is ORDERED this eighth day of November, 1955, that the order of July 13,1954, dismissing plaintiff’s petition be and the same is vacated and withdrawn, and
It is further ordered that judgment be and the same is entered in favor of plaintiff in the sum of fifty-six thousand dollars ($56,000).

Overtime Pay Employees of Alasita Road Commission

Following the decisions in Marr v. United States, 128 C. Cls. 474, and Andrews, et al. v. United States, 126 C. Cls. 571, in the several suits brought by the respective plaintiffs, employees of the Alaska Road Commission, judgments for plaintiffs were entered as follows:

Docket No.

ON JUNE 7, 1955

Number of judgments

92-55_ 3
438-54_ 10
ON JULY 12, 1955
160-55_ 2
195-55_ 5
ON OCTOBER 4, 1955
212-55_ tp
216-55_:_ tH
237-55_ rt

Retired Pay Navy Enlisted Men

Following the opinion of the court in the case of Christopher C. Sanders v. United States, 120 C. Cls. 501, and upon stipulations of the parties showing the amounts due each of the plaintiffs for additional pay for service in the United *814States Navy, judgments were entered for the respective plaintiffs for the amounts stated in the several stipulations as follows:

Doolcet No.

OK JUNE 7, 1965

Humber of judgments

170-54_ 1
428-54_'_ 3
464-54_ 5
490-54_-_ 3
465-53_ 1
ON JULY 12, J 955
49607_ 1
49667_ 1
49877_ 1
49981_ 1
50159_ 1
50223_ 1
50374_ 2
248-52_ 2
486-53_ 2
310-54_ 1
361-54_ 1
385-54_ 13
408-54_ 21
428-54_ 17
464-54_ 11
490-54_ 14
50-55_ 7
84-55_ 10

Suits For Salary

Demotions in reduction in force; veterans’ preference; employees hi shipyard.
Following the decision in Adler, et al. v. United Sttaes, 129 C. Cls. 150, and upon stipulations by the parties showing the amount due each of the plaintiffs in accordance therewith, judgments were entered for the respective plaintiffs for the amounts stated in the several stipulations as follows:
ON JUNE 7, 3 955
No. 115-54. D’Arcy G. Gallagher_ $648. 84
No. 55-55. Elizabeth M. Collins, Administratrix_ 5,528.44
Edward A. Fabbo-1_ 5,883. 60
James F. Tero_ 4,768.61
No. 110-55. William 8- Doyle_5,766.80